                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                    )
 IN RE: DIISOCYANATES                               )   Master Docket Misc. No. 18-1001
 ANTITRUST LITIGATION                               )
                                                    )   MDL No. 2862
 This Document Relates to: ALL ACTIONS              )
                                                    )


   [PROPOSED] ORDER RE: APPOINTMENT OF PLAINTIFFS’ LEAD COUNSEL

       The Court hereby appoints Cohen Milstein Sellers & Toll PLLC as Interim Lead Counsel

for Plaintiffs in the above-captioned matter.

SO ORDERED.



This _______ day of _____________________, 2018.


                                                        BY THE COURT:




                                                        ______________________________
                                                        The Honorable Donetta W. Ambrose
                                                        United States District Judge
